                                         Case 5:18-md-02834-BLF Document 374 Filed 03/01/19 Page 1 of 2




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6
                                         IN RE: PERSONALWEB
                                   7     TECHNOLOGIES, LLC, ET AL., PATENT                   Case No. 18-md-02834-BLF
                                         LITIGATION
                                   8                                                         CASE MANAGEMENT ORDER NO. 3

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On February 28, 2019, the parties appeared for a Case Management Conference. As

                                  14   discussed on the record at the Case Management Conference, the Court ORDERS as follows:

                                  15           (1)    The Court DENIES the parties’ request to modify the briefing schedule for Daubert

                                  16                  motions. It is the parties’ responsibility to reserve a hearing date for any Daubert

                                  17                  motions. The Court will not entertain any proposal to schedule any Daubert

                                  18                  hearings less than 60 days prior to trial.

                                  19           (2)    The Court adopts the parties’ remaining proposed deadlines and adds them to the

                                  20                  case schedule, as indicated below.

                                  21           IT IS FURTHER ORDERED that the following schedule and deadlines shall apply to

                                  22   this case:

                                  23     EVENT                                             DATE OR DEADLINE

                                  24     Claim Construction Tutorial                       May 2, 2019 (Thursday, 1:30 p.m.)

                                  25     Claim Construction Hearing                        May 24, 2019 (Friday, 9 a.m.)
                                  26     Close of Fact Discovery                           August 16, 2019
                                  27     Opening Expert Reports by the party with          August 23, 2019
                                  28     the burden of proof on the subject matter
                                         Case 5:18-md-02834-BLF Document 374 Filed 03/01/19 Page 2 of 2




                                   1     Responsive Expert Reports              September 18, 2019
                                   2     Close of Expert Discovery              September 27, 2019
                                   3     Summary Judgment Motions due           October 4, 2019
                                   4     Summary Judgment Oppositions due       October 25, 2019
                                   5     Summary Judgment Replies due           November 1, 2019
                                   6     Hearing on Summary Judgment Motions    November 15, 2019 (Friday, 9 a.m.)
                                   7     Final Pretrial Conference              February 6, 2020 (Thursday, 1:30 p.m.)
                                   8     Trial                                  March 16, 2020
                                   9

                                  10   Dated: March 1, 2019
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                           _________________________________
                                  14                                           BETH LABSON FREEMAN
                                                                               United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                               2
